Per Curiam. On December 18, 2003, we adopted a proposal am. Arkansas Bar Association to establish the Arkansas Access to Justice Commission. See In re: Arkansas Bar Association - Petition for Creation of the Arkansas Access to Justice Commission, 355 Ark. 709 (2003). The Commission is to consist of fifteen voting members, five of whom are to be appointed by the Supreme Court. We hereby appoint the following persons to serve in the designated positions as specified in the appointment guidelines: (1)one justice of the Arkansas Supreme Court: Chiefjustice Betty C. Dickey; (2)two circuit judges, one from a circuit with a total population of more than 100,000 and one from a circuit with a total population of less than 100,000: Judge Jim Spears and Judge Craig Hannah; (3)one full-time district court judge: Judge Waymond Brown; (4)one representative from the faculty of the University of Arkansas or University of Arkansas at Little Rock Schools of Law: Dean Charles W Goldnerjr. We extend our appreciation to the new appointees for their willingness to serve on this important Commission.